                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

Eric Schilling
Blaine Krohn
Erik Sinclair

On behalf of themselves and
all others similarly situated

       Plaintiffs

       v.                                                  Case No. 16-CV-202

PGA Inc.

       Defendant.


                                   NOTICE OF APPEAL



       Please take notice that Plaintiffs, Andrew Pope and Joshua Rave, hereby appeal to the

United States Court of Appeals for the Seventh Circuit the District Court’s orders dated October

23, 2018 (Docket #132) and February 25, 2019 (docket #141) that incorrectly granted the

Defendant’s motion for partial summary judgment, and that incorrectly denied the Plaintiffs’

motions for partial summary judgment and reconsideration; as well as the judgment entered by the

Court on February 26, 2019 (docket #142).

       Dated this 7th day of March, 2019.

                                            /s/Yingtao Ho
                                            Yingtao Ho (SBN #1045418)
                                            yh@previant.com
                                            THE PREVIANT LAW FIRM, S.C.
                                            310 W. Wisconsin Ave. Suite 100MW
                                            Milwaukee, WI 53202
                                            (414) 271-4500
                                            (414) 271-6308 FAX

                                            Attorneys for Plaintiffs
